 



Exhibit 10.14
“CONFIDENTIAL TREATMENT”
PLEASE NOTE: The only portions of this Plan for which the Applicant seeks
confidential treatment are the financial performance criteria set forth in
Schedule 3, Schedule 3A, and Schedule 3B, which have been omitted from the
public filing and are indicated as follows: “{****}”.
INDEPENDENT BANK CORP.
AND ROCKLAND TRUST COMPANY
EXECUTIVE OFFICER PERFORMANCE INCENTIVE PLAN
Plan Approval, Plan Year, and Defined Terms
     This Independent Bank Corp. And Rockland Trust Company Executive Officer
Performance Incentive Plan (the “Plan”) has been approved by the Board on
February 16, 2006, based upon the recommendation of the Compensation Committee,
for use in the 2006 calendar year.
Capitalized terms used in this Plan are defined as set forth below in Section 5.
SECTION 1: PURPOSE
     This Plan has been created to provide salaried Executive Officers of the
Holding Company and the Bank who are not entitled to sales commissions with a
cash incentive program designed to motivate them to perform to their full
potential and thereby assist the Holding Company and the Bank in achieving
financial success. The financial success of the Holding Company and the Bank
shall be determined by comparing the financial results of the Holding Company
with specific financial performance goals approved by the Board, based upon the
recommendation of the Compensation Committee.
     A diagram depicting the process and computation used to determine a
Participant’s Award, which is more fully described below, is attached hereto as
Schedule 1.
SECTION 2: AWARDS
     Awards to Participants will be determined, and paid, as follows:

a.   Participants. The persons eligible to receive Awards will consist of the
Executive Officers. Any Executive Officers who are paid sales commissions are
not eligible to participate in this Plan. Executive Officers will be eligible to
participate in this Plan upon their first date of employment. Executive Officers
with less than one year of service will receive a prorated award based on length
of service. Newly elected Executive Officers will participate in this Plan upon
election to Executive Officer status.

Page 1 of 14

 



--------------------------------------------------------------------------------



 



“CONFIDENTIAL TREATMENT”

b.   Award Determination. The Award for the CEO will be derived from the product
of the CEO’s Target Award multiplied by the Bank Performance Factor. The Award
for all Participants other than the CEO will be derived from the product of the
Participant’s Target Award multiplied by the Bank Performance Adjustment Factor
and multiplied by the Individual Performance Adjustment Factor. The Award
payable to any Participant, therefore, may be less than or more than the
Participant’s Target Award, depending upon whether, or the extent to which, Bank
Performance Goals and — if applicable — individual Performance Goals and
Objectives for the Plan Year have been achieved.

c.   Target Awards. Target Awards will be established by the Board for each
Participant. The tiers of percentages used to determine Target Awards for
Executive Officers for the Plan Year is attached hereto as Schedule 2.

d.   Bank Performance Goals. Bank Performance Goals will be established by the
Board as soon as practical. The Bank Performance Goals for the Plan Year are
attached hereto as Schedule 3. In general, Bank Performance Goals will measure
the Holding Company’s financial performance and also, when appropriate, the
achievement of specified strategic goals and/or operational objectives.

e.   Bank Performance Adjustment Factor. The Bank Performance Adjustment Factor
may be adjusted upward or downward within the parameters set forth on Schedule 3
based upon the performance of the Holding Company as to a given performance
criteria set forth in the Bank Performance Goals. The range of the Bank
Performance Adjustment Factor for the CEO with respect to the Earnings Per Share
Measure is set forth on Schedule 3A. The range of the Bank Performance
Adjustment Factor for all Participants other than the CEO with respect to the
Earnings Per Share Measure is set forth on Schedule 3B. The range of the Bank
Performance Adjustment Factor set forth on Schedule 3A and Schedule 3B, however,
is subject to a 75% reduction if the threshold set forth on Schedule 3 for
either the Return On Average Equity Measure or the Return On Average Assets
Measure is not met.

f.   Individual Performance Adjustment Factor. The Individual Performance
Adjustment Factor will not be applicable to the CEO. For all Participants other
than the CEO, the Individual Performance Adjustment Factor may be adjusted
upward or downward within the parameters set forth on Schedule 4 based upon an
evaluation of their achievement of individual Performance Goals and Objectives
for the Plan Year.

g.   Payment of Awards. Awards will be paid, in cash, as soon as practicable
after the close of the Plan Year. No Award will be payable to any Participant
who is not an Employee on the last day of the Plan Year except that if, during
the last eight months of the year, the Participant takes normal retirement (as
defined in the Bank’s principal retirement program), dies, or is involuntarily
terminated other than for Cause, the Participant may be entitled to a prorated
Award as and to the

Page 2 of 14

 



--------------------------------------------------------------------------------



 



“CONFIDENTIAL TREATMENT”

    extent determined by the Board. If a Participant is on disability for more
than four months of the Plan Year, the Participant will be entitled to a
prorated Award. If disability lasts four months or less, there will be no
reduction in the amount of the Award. Participants who resign voluntarily after
the end of the year, but before Award payments are made, will be eligible for an
Award as and to the extent determined by the Board. Participants who leave after
the end of the Plan Year with an overall rating of “1” or “2” on their Employee
Performance Appraisal for the Plan Year will not be eligible for an Award. In
the event of a Change of Control, the funds accrued by the Bank to the date of
the Change of Control will, subject to the approval of the Board, be awarded to
the Participants according to the terms of this Plan.

SECTION 3: ADMINISTRATION
     This Plan will be administered by the Board, based upon the recommendations
of the Compensation Committee. All determinations regarding the achievement of
any Bank Performance Goals, the achievement of a Participant’s individual
Performance Goals and Objectives, and the amount of any individual Award will be
made by the Board, in its sole and absolute discretion, based upon the
recommendations of the Compensation Committee. Notwithstanding any other
provision of this Plan to the contrary, the Board reserves the right, in its
sole and absolute discretion, to: make adjustments to the Bank Performance
Adjustment Factor within the parameters set forth on Schedule 3 based upon
either one-time, non-recurring, or extraordinary events or any other reason that
the Board deems appropriate; increase the Award for the CEO up to a maximum of
1.25 times the amount that would be called for by the product of the CEO’s
Target Award multiplied by the Bank Performance Adjustment Factor; and, to
reduce, including a reduction to zero, any Award to a Participant otherwise
payable under this Plan.

a.   Authority. The Board will have authority (i) to exercise all of the powers
granted under this Plan, (ii) to construe, interpret and implement this Plan and
any related document, (iii) to prescribe, amend and rescind rules relating to
this Plan, (iv) to make all determinations necessary or advisable in
administering this Plan, and (v) to correct any defect, supply any omission and
reconcile any inconsistency in this Plan. The Board shall also have such other
and further specified duties, powers, authority, and discretion as are elsewhere
expressly set forth in this Plan or as may be conferred upon the Board by
necessary implication.

b.   Determinations Final. The actions and determinations of the Board on all
matters relating to the Plan and any Awards will be final and conclusive, except
to the extent otherwise provided by law.

c.   Liability. The Board will not be liable for any action taken or
determination made in good faith with respect to this Plan or any Award
hereunder, and the Holding Company and the Bank will indemnify and hold the
Board harmless with respect to any actions taken or decisions made in good faith
under this Plan.

Page 3 of 14

 



--------------------------------------------------------------------------------



 



“CONFIDENTIAL TREATMENT”

d.   Awards. The Board will have authority to determine, among other things, the
Executive Officers to whom, and the time or times at which, Awards will be made
and the requisite conditions thereof.

SECTION 4: MISCELLANEOUS

a.   Nonassignability. No Award will be assignable or transferable (including
pursuant to a pledge or security interest) other than by will or by laws of
descent and distribution.

b.   Withholding Taxes. Whenever payments under this Plan are to be made, the
Bank may withhold therefrom an amount sufficient to satisfy any applicable
governmental withholding tax requirements related thereto.

c.   Amendment or Termination of this Plan. The Board may from time to time
suspend or discontinue this Plan or revise, amend, or terminate this Plan.

d.   Non-Uniform Determinations. The Board’s determinations under this Plan need
not be uniform and may be made selectively among persons who receive, or are
eligible to receive, Awards under this Plan, whether or not such persons are
similarly situated. Without limiting the generality of the foregoing, the Board
will be entitled, among other things, to make non-uniform and selective
determinations and to establish non-uniform and selective Target Awards. Any
non-uniform determinations known at the time this Plan was approved are set
forth on Schedule 5.

e.   Other Payments or Awards. Nothing contained in this Plan will be deemed in
any way to limit or restrict the Holding Company, the Bank, or the Board, from
making any award or payment to any person under any other plan, arrangement or
understanding, whether now existing or hereafter in effect.

f.   Payments to Other Persons. If payments are legally required to be made to
any person other than the person to whom any amount is available under this
Plan, payments will be made accordingly. Any such payment will be a complete
discharge of the liability of the Holding Company, the Bank, and/or the Board.

g.   Unfunded Plan. This is an unfunded Plan. No provision of this Plan will
require the Holding Company or the Bank, for the purpose of satisfying any
obligations under this Plan, to purchase assets or place any assets in a trust
or other entity to which contributions are made or otherwise to segregate any
assets, nor will the Holding Company or the Bank maintain separate bank
accounts, books, records or other evidence of the existence of a segregated or
separately maintained or administered fund for such purposes. Participants will
have no rights under this Plan other than as unsecured general creditors of the
Holding Company and the Bank, except that insofar as they may have become
entitled to payment of

Page 4 of 14

 



--------------------------------------------------------------------------------



 



“CONFIDENTIAL TREATMENT”

    additional compensation by performance of services, they will have the same
rights as other employees under generally applicable law.   h.   Limits of
Liability. Neither the Holding Company, the Bank, the Board, nor any other
person participating in any determination of any question under this Plan, or in
the interpretation, administration or application of this Plan, will have any
liability to any party for any action taken or not taken in good faith under
this Plan.

i.   Rights of Employees. Nothing contained in this Plan will confer upon any
Employee or Participant any right to continue in the employ or other service of
the Holding Company or the Bank or constitute any contract or limit in any way
the right of the Holding Company or the Bank to change such person’s
compensation or other benefits or to terminate the employment or other service
of such person with or without Cause.

j.   Section Headings. The section headings contained herein are for the
purposes of convenience only, and in the event of any conflict, the text of this
Plan, rather than the section headings, will control.

k.   Invalidity. If any term or provision contained herein will to any extent be
invalid or unenforceable, such term or provision will be reformed so that it is
valid, and such invalidity or unenforceability will not affect any other
provision or part hereof.

l.   Applicable Law. The Plan will be governed by the laws of the Commonwealth
of Massachusetts without regard to the conflict of law principles thereof.

SECTION 5: DEFINITIONS

    The following terms, as used herein, will have the meaning specified:   a.  
“Award” means a cash incentive payment made to a Participant pursuant to this
Plan.   b.   “Bank” means Rockland Trust Company.   c.   “Bank Performance
Goals” means the criteria set forth on Schedule 3 that have been selected to
measure the Holding Company’s financial performance and also, when appropriate,
the achievement of specified strategic goals and/or operational objectives.   d.
  “Bank Performance Adjustment Factor” means a factor determined by the level of
performance against the criteria set forth in the Bank Performance Goals.

Page 5 of 14

 



--------------------------------------------------------------------------------



 



“CONFIDENTIAL TREATMENT”

e.   “Board” means the Board of Directors of the Holding Company, as it may be
comprised from time to time.

f.   “Cause” means (i) a felony conviction of a Participant; (ii) the commission
by a participant of an act of fraud or embezzlement against the Bank or the
Holding Company; (iii) willful misconduct or gross negligence materially
detrimental to the Holding Company or the Bank; (iv) the Participant’s continued
failure to implement reasonable requests or directions after thirty (30) days
written notice to the Participant; (v) the Participant’s wrongful dissemination
or use of confidential or proprietary information; (vi) the intentional and/or
habitual neglect by the Participant of his or her duties to the Holding Company
or the Bank; or (vii) a breach of the Code of Ethics for the Holding Company and
the Bank; (viii) any other reasons consistent with the Holding Company’s and/or
the Bank’s policies and procedures regarding dismissals as they are adopted and
implemented from time to time.

g.   “Change of Control” means that, prior to any payout under this Plan (a) any
“person” (as such term is defined in Section 13 (d) of the Securities Exchange
Act of 1934, as amended) is or becomes the beneficial owner, directly or
indirectly, of either (i) a majority of the outstanding common stock of the
Holding Company or the Bank, or (ii) securities of either the Holding Company or
the Bank representing a majority of the combined voting power of the then
outstanding voting securities of either the Holding Company or the Bank,
respectively, or (b) during any period of two consecutive years following the
date of this Plan, individuals who at the beginning of any such two year period
constitute the Board of Directors of the Holding Company cease, at any time
after the beginning of such period, for any reason to constitute a majority of
the Board, unless the election of each new director was nominated or approved by
at least two thirds of the directors of the Board then still in office who were
either directors at the beginning of such two year period or whose election or
whose nomination for election was previously so approved.

h.   “CEO” shall mean the Chief Executive Officer of the Holding Company and of
the Bank.

i.   “Compensation Committee” means the Joint Compensation Committee of the
Boards of Directors of the Holding Company and the Bank.

j.   “Executive Officer” means the CEO and any other person who has been
identified as an Executive Officer of the Holding Company and/or the Bank in
filings with the Securities Exchange Commission.

k.   “Holding Company” means Independent Bank Corp.

Page 6 of 14

 



--------------------------------------------------------------------------------



 



“CONFIDENTIAL TREATMENT”

l.   “Individual Performance Adjustment Factor” means a factor (or factors) that
will, when multiplied by a Participant’s Target Award and the Bank Performance
Adjustment Factor, determine the amount of a Participant’s Award.

m.   “Participant” means an Executive Officer selected to participate in this
Plan whose cash compensation (other than salary) is not superseded by an
individual employment agreement or other incentive plan. If any employee is
governed by an individual employment agreement, such employee may be a
Participant in the Plan to the extent the terms of such agreement does not
supersede this Plan. Employees who are paid sales commissions are not eligible
to participate in this Plan.

n.   “Plan” means this Independent Bank Corp. And Rockland Trust Company
Executive Officer Performance Incentive Plan.

o.   “Plan Year” shall mean the calendar year for which this Plan has been
approved.

p.   “Target Award” means the Participant’s base salary on November 1st of the
Plan Year, multiplied by the target percentage established for that Participant.

Page 7 of 14

 



--------------------------------------------------------------------------------



 



“CONFIDENTIAL TREATMENT”
SCHEDULE 1
(FLOW CHART) [b60612ibb6061201.gif]
The Individual Performance Adjustment Factor is not applicable to the CEO.
Page 8 of 14

 



--------------------------------------------------------------------------------



 



“CONFIDENTIAL TREATMENT”
SCHEDULE 2
PERCENTAGE TIERS USED TO DETERMINE
TARGET AWARDS FOR EXECUTIVE OFFICERS

         
President/CEO
    45 %
EVP – Commercial Loan
    30 %
EVP –Retail & Marketing
    30 %
Treasurer/Chief Financial Officer
    30 %
Director Of Human Resources
    20 %
General Counsel
    20 %
Managing. Dir Residential Mortgage
    20 %
Chief Technology & Operations Officer
    20 %

Page 9 of 14

 



--------------------------------------------------------------------------------



 



“CONFIDENTIAL TREATMENT”
SCHEDULE 3
BANK PERFORMANCE GOALS AND
BANK PERFORMANCE ADJUSTMENT FACTORS

                                      Bank Performance Goals & Bank        
Performance Adjustment Factors Measure   Threshold   Target   Maximum
Holding
Company
Earnings
  Performance
Level     {****}       {****}       {****}  
Per Share
According
To
  Adjustment: All
but CEO     50 %     100 %     125 %
Generally
Accepted
Accounting
Principles
  Adjustment: CEO     25 %     100 %     200 %
 
                           
Holding
Company
Return On
  Performance
Level     {****}     Not Applicable
Average
Equity*
  Adjustment     75 %                
 
                           
Holding
Company
Return On
  Performance
Level     {****}                  
Average
Assets*
  Adjustment     75 %                

Consistent with this Plan, the Board reserves the right to adjust
any Awards by considering factors including – but not limited to –
compliance and credit quality
 

*   The greatest adjustment is a reduction to 75% of the Bank Performance if one
or both of the Thresholds is missed.

Page 10 of 14

 



--------------------------------------------------------------------------------



 



“CONFIDENTIAL TREATMENT”
SCHEDULE 3A
BANK PERFORMANCE ADJUSTMENT FACTORS
FOR CEO AT SPECIFIED LEVELS OF EPS ATTAINMENT

                                      CEO                 Bank         EPS  
Performance   Increment
Threshold
    {****}       25 %     4.16 %
 
    {****}       29 %     4.16 %
 
    {****}       38 %     4.16 %
 
    {****}       46 %     4.16 %
 
    {****}       54 %     4.16 %
 
    {****}       62 %     4.695 %
 
    {****}       72 %     4.695 %
 
    {****}       81 %     4.695 %
 
    {****}       91 %     4.695 %
 
    {****}       95 %     4.695 %
Target
    {****}       100 %     0.0 %
 
    {****}       114 %     14 %
 
    {****}       129 %     14 %
 
    {****}       143 %     14 %
 
    {****}       157 %     14 %
 
    {****}       172 %     14 %
 
    {****}       186 %     14 %
Maximum
    {****}       200 %     14 %

Page 11 of 14

 



--------------------------------------------------------------------------------



 



“CONFIDENTIAL TREATMENT”
SCHEDULE 3B
BANK PERFORMANCE ADJUSTMENT FACTORS
FOR PARTICIPANTS OTHER THAN CEO
AT SPECIFIED LEVELS OF EPS ATTAINMENT

                 
Threshold
    {****}       50.0 %
 
    {****}       52.8 %
 
    {****}       58.3 %
 
    {****}       63.9 %
 
    {****}       69.4 %
 
    {****}       75.0 %
 
    {****}       81.2 %
 
    {****}       87.5 %
 
    {****}       93.7 %
 
    {****}       96.9 %
Target
    {****}       100.0 %
 
    {****}       103.6 %
 
    {****}       107.1 %
 
    {****}       110.7 %
 
    {****}       114.3 %
 
    {****}       117.9 %
 
    {****}       121.4 %
Maximum
    {****}       125.0 %

Page 12 of 14

 



--------------------------------------------------------------------------------



 



“CONFIDENTIAL TREATMENT”
SCHEDULE 4
INDIVIDUAL PERFORMANCE ADJUSTMENT FACTORS

              Individual Performance Individual Goals and Objectives for Plan
Year   Adjustment Factor
Does Not Meet Most
    0.0  
 
       
Meets Most
  0.6 – 0.8
 
       
Fully Meets All or all the most important
  0.8 – 1.05
 
       
Exceeds Most or most meaningful
  1.05 – 1.30
 
       
Exceeds All or performs beyond objectives
  1.30 – 1.70

An Executive Officer’s achievement of individual performance Goals and
Objectives will be measured at his/her broadest level of individual
responsibility, based upon the “Goals for Next Year” section of his/her
performance appraisal for the Plan Year. The evaluation as to achievement of
individual performance Goals and Objectives will be based on the Board’s
judgment of the Executive Officer’s performance on results goals only, not
overall performance rating. The Board may adjust an Executive Officer’s entire
Award downward if non-goals aspects of performance (e.g., values) assessed with
the Bank’s Employee Performance Appraisal are considered less than acceptable.
Awards, however, may not be increased for performance at or better than
acceptable levels on non-goals aspects of performance.
Page 13 of 14

 



--------------------------------------------------------------------------------



 



SCHEDULE 5
NON-UNIFORM DETERMINATIONS FOR 2006
No non-uniform determinations have yet been made for 2006
Page 14 of 14

 